ON MOTION ROE REHEARING.
MacIntyre, J.
We did not mean to be understood as holding that where the insurance company authorized a lien on the policy in favor of itself that this ipso facto amounted to a reduction in the face amount of the policy and was a repudiation of the contract. What we held was that the placing of the lien on the policy was a circumstance which, along with other circumstances, might show a transaction or scheme which was in truth and in fact a reduction of the face amount of the policy, and that the insured, under such a scheme, had no option as to paying a larger assessment, premium, etc., but that he was confronted with the proposition that in no event could he recover the full face amount of the policy. If such should be the proof, the company repudiated the main, principal, prime contract of insurance.

Rehearing denied.


Broyles, G. J., and Guerry, J., concur.